 

EXHIBIT 10.2

 

ACCELERATE DIAGNOSTICS, INC.

2012 OMNIBUS EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF NONQUALIFIED STOCK OPTIONS

 

This Nonqualified Stock Option Agreement consists of this Notice of Grant of
Nonqualified Stock Options (the “Grant Notice”) and the Nonqualified Stock
Option Award Agreement immediately following. The Nonqualified Stock Option
Agreement sets forth the specific terms and conditions governing Nonqualified
Stock Option Awards under the Accelerate Diagnostics, Inc. 2012 Omnibus Equity
Incentive Plan (the “Plan”). All of the terms of the Plan are incorporated
herein by reference.

 

Name of Optionee:   Jack Phillips       Total No. of shares of Stock subject to
the Option:   1,249,917       Date of Grant:   August 6, 2019       Expiration
Date:   August 6, 2029       Exercise Price:   $17.00       Vesting Schedule:  
Subject to Grantee’s continued employment: forty percent (40%) of the shares of
Stock subject to the Option shall vest and become exercisable on the second
anniversary of the Date of Grant. The remaining sixty percent (60%) of the
shares of Stock subject to the Option shall vest and become exercisable in equal
monthly installments, on the same numbered day, over the next thirty-six (36)
months thereafter with the first installment vesting on the last day of the
first month following the second anniversary of the Date of Grant.

 

by ACCEPTING this NONQUALIFIED stock option AGREEMENT (WHETHER THROUGH
ELECTRONIC SIGNATURE OR OTHER MEANS), optionee accepts participation in the
plan, acknowledges that he or she has read and understands the provisions of
this grant NOTICE and the plan, and agrees that this grant NOTICE, the award
agreement AND THE pLAN shall govern the terms and conditions of thIS AWARD.

 

IN WITNESS WHEREOF, the Company has duly executed this Nonqualified Stock Option
Agreement, and this Nonqualified Stock Option Agreement shall be effective as of
the Date of Grant set forth above.

 

  ACCELERATE DIAGNOSTICS, INC.       By: /s/ Steven Reichling       Print Name:
Steven Reichling       Its:  Chief Financial Officer

 

   

 

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

UNDER THE ACCELERATE DIAGNOSTICS, INC.

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

This Nonqualified Stock Option Award Agreement (this “Agreement”) is between
Accelerate Diagnostics, Inc. (f/k/a Accelr8 Technology Corporation), a Delaware
corporation (the “Company”) and the individual (the “Optionee”) identified in
the Notice of Grant of Nonqualified Stock Options (the “Grant Notice”), and is
effective as of the date of grant referenced in the Grant Notice (the “Date of
Grant”). This Agreement supplements the Grant Notice to which it is attached,
and, together, with the Grant Notice, constitutes the “Nonqualified Stock Option
Agreement” referenced in the Grant Notice.

 

RECITALS

 

A.           The Board of Directors of the Company (the “Board”) has adopted and
the shareholders have approved the Accelerate Diagnostics, Inc. 2012 Omnibus
Equity Incentive Plan (the “Plan”) to promote the success an enhance the value
of the Company by linking the personal interests of the Plan’s participants to
those of the Company’s shareholders by providing such individuals with an
incentive for outstanding performance.

 

B.           The Compensation Committee of the Board (or its designee) has
approved this grant of Nonqualified Stock Options to Optionee pursuant to
Section 7.1 of the Plan.

 

C.           To the extent not specifically defined in this Agreement, all
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan.

 

D.           In consideration of the mutual covenants and conditions hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Optionee agree
as follows:

 

AGREEMENT

 

1.           Grant of Option. Subject to the terms of this Agreement and Section
7.1 of the Plan, the Company grants to Optionee the right and option to purchase
from the Company all or any part of the aggregate number of shares of Stock
specified in the Grant Notice (“Option”). The Option granted under this
Agreement is not intended to be an “Incentive Stock Option” under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.           Exercise Price. The exercise price under this Agreement is the
exercise price per share of Stock specified in the Grant Notice, as determined
by the Committee, which shall not be less than the Fair Market Value of a share
of Stock on the Date of Grant.

 

3.           Vesting of Option. The Option shall vest and become exercisable
according to the vesting schedule set forth in the Grant Notice, provided, that
all of the shares of Stock subject to the Option shall fully vest upon the
closing of a transaction that result in a Change of Control.

 

4.           Exercise of Option. This Option may be exercised in whole or in
part at any time after it vests in accordance with Section 3 and before the
Option expires by delivery of a written notice of exercise (under Section 5
below) and payment of the exercise price. The exercise price may be paid in
cash, or shares of Stock held for longer than six months (through actual tender
or by attestation), or such other method permitted by the Committee (including
broker-assisted “cashless exercise” arrangements) and communicated to the
Optionee before the date the Optionee exercises the Option.

 

   

 

  

5.           Method of Exercising Option. Subject to the terms of this
Agreement, the Option may be exercised by timely delivery to the Company of
written (or electronic) notice, which notice shall be effective on the date
received by the Company. The notice shall state the Optionee’s election to
exercise the Option and the number of underlying shares in respect of which an
election to exercise has been made. Such notice shall be signed (including by
electronic signature) by the Optionee, or if the Option is exercised by a person
or persons other than the Optionee because of the Optionee’s death, such notice
must be signed (including by electronic signature) by such other person or
persons and shall be accompanied by proof acceptable to the Committee of the
legal right of such person or persons to exercise the Option.

 

6.           Term of Option. The Option granted under this Agreement expires,
unless sooner terminated, ten (10) years from the Date of Grant, through and
including the normal close of business of the Company on the tenth (10th)
anniversary of the Date of Grant (the “Expiration Date”).

 

7.           Termination of Employment (or Service).

 

(a)          If the Optionee terminates employment (or service) for any reason
other than death or Disability, the Option shall lapse on the earlier of: (i)
the Expiration Date; or (ii) ninety (90) days after the date the Optionee
terminates employment (or service). The Option may be exercised following the
Optionee’s termination of employment (or service) only if the Option was
exercisable by Optionee immediately prior to his or her termination of
employment (or service). In no event shall the Option be exercisable after the
Expiration Date.

 

(b)          If the Optionee terminates employment (or service) by reason of
death or Disability, the Option shall lapse on the earlier of: (i) the
Expiration Date; or (ii) twelve (12) months after the date the Optionee
terminates employment (or service) due to death or Disability. The Option may be
exercised following the death or Disability of Optionee only if the Option was
exercisable by Optionee immediately prior to his or her death or Disability. In
no event shall the Option be exercisable after the Expiration Date.

 

8.           Withholding. As described in Section 16.3 of the Plan, the Company
shall have the right to deduct or withhold, or to require the Optionee to remit
to the Company, the minimum amount necessary to satisfy any federal, state or
local taxes (including the Optionee’s FICA obligation) as are required by law to
be withheld with respect to the Options granted pursuant this Agreement.

 

9.           Nontransferability of Options. The Options granted by this
Agreement shall not be transferable by the Optionee or any other person claiming
through the Optionee, either voluntarily or involuntarily, except by will or the
laws of descent and distribution or as otherwise provided by the Committee
pursuant to Section 7.1(f) and Article 13 of the Plan.

 

10.         No Right to Continued Employment (or Service). This Agreement shall
not be construed to confer upon the Optionee any right to continue employment
(or service) with the Company and shall not limit the right of the Company, in
its sole and absolute discretion, to terminate Optionee’s employment (or
service) at any time.

 

11.         Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon the
Optionee and the Company. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

 

   

 

  

12.         Adjustments. The number of shares of Stock issued to Optionee
pursuant to this Agreement shall be adjusted by the Committee pursuant to
Section 4.4 of the Plan, in its discretion, in the event of a change in the
Company’s capital structure.

 

13.         Securities Laws Compliance. The Company shall not be required to
deliver any shares of Stock pursuant to the exercise of the Option if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, or any
other applicable federal or state securities laws or regulations.

 

14.         No Shareholders Rights. The Optionee will have no voting rights or
any other rights as a shareholder of the Company with respect to the Option
until the Company issues the stock certificates representing the shares of Stock
underlying the Option.

 

15.         Copy of Plan. By accepting this Agreement (whether through
electronic signature or other means), the Optionee acknowledges receipt of a
copy of the Plan.

 

16.         Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Delaware.

 

17.         Amendment. Except as otherwise provided in the Plan, this Agreement
may be amended only by a written agreement executed by the Company and the
Optionee. The provisions of this Agreement may not be waived or modified unless
such waiver or modification is in writing and signed by a representative of the
Committee.

 

18.         Clawback. Pursuant to Section 13.4 of the Plan, every Award issued
pursuant to the Plan is subject to potential forfeiture or “clawback” to the
fullest extent called for by applicable federal or state law or any policy of
the Company. By accepting this Award (whether through electronic signature or
other means), Optionee agrees to be bound by, and comply with, the terms of any
such forfeiture or “clawback” provision imposed by applicable federal or state
law or prescribed by any policy of the Company.

 

19.         Electronic Signature. The Optionee acknowledges that Optionee’s
electronic signature has the same legal force and effect as a written or manual
signature.

 

MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN. TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.

 



   

